DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-8 and 17-21 in the reply filed on 30 June 2022 is acknowledged.

Priority
The instant application is a continuation of 15/408,946 filed 18 January 2017, which is a divisional application of 13/365,690 filed 3 February 2012, which is a continuation-in-part of 12/534,490 filed 3 August 2009. The subject matter of the instant claims is not fully supported back to the 12/534,490 application; however, the subject matter of the instant application is fully supported by the 13/365,590 application. Therefore, the effective filing date is 3 February 2012.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation that the glass composition is “substantially free of B2O3”, which is considered to be new matter containing a negative limitation. MPEP 2173.05(i) states:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff' d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under  HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/current/d0e18.xml#/manual/MPEP/current/d0e302824912.xml##al_d1d85b_2ae60_3d5"35 U.S.C. 112(a) or  HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/current/d0e18.xml#/manual/MPEP/current/d0e302824.xml"pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

Therefore, the limitation reciting that the glass is “substantially free of B2O3” is considered new matter.  Applicant is required to cancel the new matter in response to this Office Action.  
Assuming arguendo that the new matter is canceled from the instant claims, the previous rejections would be reinstated and finality would be maintained. 

Claims 2-8 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement since they depend directly or indirectly from claim 1 without correcting the issue.

Claim Rejections - 35 USC § 112(b) or second  paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 17-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1  recites the limitation reciting that the glass is “substantially free of B2O3”. However, the specification does no define what would be considered “substantially free of” is it 0.1 wt% 0.5 wt% or even 1wt%? This renders the claim indefinite. For the purposes of examination, the limitation “substantially free of B2O3” is read as the glass has less than 1 or 2 wt% of B2O3.  
Claims 2-8 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend directly or indirectly from claim 1 without correcting the issue.

Claim Interpretations
Independent claim 1 and the claims that depend from it: claims 2-8 and 17-21 are directed towards a glass composition. Claim 1 defines the glass composition in terms of its batch components. Therefore, claim 1 defines the product by how the product was made.  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure of a glass that comprises some amount of SiO2, Al2O3, and sodium (Na2O).  The source of the original starting materials of the batch does not materially affect the resultant glass except in terms of what the resultant glass composition must comprise. For example, a glass made from perlite would be equivalent to a glass that was made from refined raw materials comprising SiO2, Al2O3, Na2O, K2O, and the other minor components. Dependent claims 17-21 define the glass in terms of the glass’s compositional components.
  t5hals comprising SiOat masbe equivalent to a glass that mas the resultant glass composition must comprise the those compon
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 1-8 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Fechner et al., International Patent Publication WO 2011/035889 A1.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(B).  However, for convenience, the column and line numbers of the English language equivalent US Patent Application Publication No. 2013/0059716 A1 will be cited below.
Fechner et al. disclose a glass having the following glass composition in terms of weight percentages: SiO2 49-69, B2O3 0-2 Al2O3 >4.7-15, Li2O 0-4, Na2O >10-18, K2O >0-8, MgO 0-6, CaO 5-<12, SrO 0-5, BaO 0-12, RO 5-19, F2 0-3, TiO2 0-10, ZrO2 0.5-9, CeO2 0-3, WO3 0-3, Bi2O3 0-3, and Fe2O3 0-0.5.  See Abstract and the entire specification, specifically, paragraph [0015]. The compositional ranges of Fechner et al. are sufficiently specific to anticipate the glass as recited in claims 1-8 and 17-21. See MPEP 2131.03. Furthermore, Fechner et al. discloses Example A2 and A5, which anticipate the compositional ranges of claims 17- 21 and Example A3, which anticipate the compositional ranges of claims 17, 18, and 21 . See Table 2. 
Claims 1-8 define the product by how the product was made.  Thus, claims 1-8 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure of glass.  The reference suggests such a product.  See paragraph [0015] of Fechner et al.

	Claims 1-8 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maeda et al., U.S. Patent No. 6,297,182 B1.
Maeda et al. disclose a glass having the following glass composition in terms of weight percentages: SiO2 45-65, B2O3 0.5-6 Al2O3 6-20, Na2O+K2O 7-15, MgO 2-5, CaO 1-10, SrO 0-6.5, BaO 0-2, RO 10-17, and ZrO2 0-7.  See Abstract and the entire specification, specifically, column 2, lines 15-29. The compositional ranges of Maeda et al. are sufficiently specific to anticipate the glass as recited in claims 1-8 and 17-21. See MPEP 2131.03. Furthermore, Maeda et al. discloses Example 14, which anticipates the compositional ranges of claims 1-8 and 17- 21 and Example 13, which anticipates the compositional ranges of claims 1-8 and 17-21 . See Table 1. 
Claims 1-8 define the product by how the product was made.  Thus, claims 1-8 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure of glass.  The reference suggests such a product.  See column 2, lines 8-29 of Maeda et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,593,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see page 7, filed 30 June 2022, with respect to the rejections over Lewis, U.S. Patent 4,764,487 and Tiede, U.S. Patent 3,008,841 have been fully considered and are persuasive.  The rejection of claims 1-8 and 17-21 over Lewis and Tiede have been withdrawn. 
Applicant’s arguments, see page 8, filed 30 June 2022, with respect to the rejection of claims 1-8 and 17-21 under 35 U.S.C. 102(b) as being anticipated by Fechner et al., International Patent Publication WO 2011/035889 A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102(a) as being anticipated by Fechner et al., International Patent Publication WO 2011/035889 A1.
Applicant's arguments filed 30 June 2022 in regards to the rejection over Maeda et al., U.S. Patent 6,297,182 B1  have been fully considered but they are not persuasive. Applicants argue that the glass of Maeda et al. require B2O3 in the amounts of 0.5-6 wt% whereas the instant claims recite the glass is substantially free of B2O3. The Examiner has stated above that the specification does not define what amount is meant by “substantially free of” and therefore a glass having small amounts of B2O3 in the glass composition would anticipate the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
24 October 2022